AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                       Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                               v.                                            )
                                                                             )   Case No:        2:06-00468-01 WBS
                 SHAKARA THOMAS CARTER                                       )
                                                                             )   USM No: 17193-097
Date of Original Judgment:         8/7/2009                                  )
Date of Previous Amended Judgment:                                           )   David Porter, Asst. Federal Defender
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of        the defendant     the Director of the Bureau of Prisons       the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:
         DENIED.       GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

                                       262 months - Count 1;                                                     202 months - Count 1,
                                        60 months - Count 2                                                       60 months - Count 2,
                                       to run consecutive for                                                    to run consecutive for
the last judgment issued) of             a total term of 322             months is reduced to                 a total term of 262 months             .


                                       REDUCTION OF SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 6 years as to Count 1 and 5
years as to Count 2, to be served concurrently with each other for a total aggregate term of 6 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody of the Bureau of Prisons.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                             8/18/2009            shall remain in effect.
IT IS SO ORDERED.

Order Date: November 6, 2019

Effective Date:            N/A
                    (if different from order date)
